Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, combination of MCAT (N,N-dimethylaminoethyl (meth)acrylate, B: (meth)acrylamide, C: AMPSA 2-acrylamido-2-methylpropane sulfonic acid, E: 1.5:1 cationic to sulfonic and treatment fluid comprising the w/o emulsion in the reply filed on 6/18/18 is acknowledged. 
Claims 14, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/21.

Priority
The claims have priority of the provisional application filed 5/31/13.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As written, the claim is not properly supported by the original written description.  Applicant has support for an excess of charge relative to the other, [0105] of the pgpub, or, a molar ratio of at least 1.5:1 [0064] of the pgpub, however [0105] of the pgpub seems to support the wt% ratio of at least 2:1 in relation to the excess charge, which is different than the molar ratio.  Applicant may just want to delete the entire “ratio of at least 1.5:1” or can further amend the ratio to be based on molar or weight.  It seems if weight ratio is desired, the ratio should be changed to 2:1 to be commensurate with [0105]

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and its dependents, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the limitation “gallons per thousand gallons of a water-in-oil emulsion”.  Such is lacking disclosure on what the gallons per thousand gallons is based on.  E.G. is it “gallons per thousand gallons of treatment solution” or “gallons per thousand gallons water” or something else?  The Examiner will treat it as based on the overall fluid.  Appropriate correction is required.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the multivalent cation" in the second line.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13, 15-16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rey (US 2010/0307753) as incorporated by reference with Reese (US 7482310) in view of Chatterji (US 7004254).

Rey does not limit the wt% of each of the monomers in the terpolymer discussed above.  Thus, one would use any amount of each monomer so that in total added up to 100 wt%.  Rey thusly embraces the wt% requirements of the monomers of claim 1.  Further, Rey teaches that the ampholytic properties are due to the charges on the carboxylic and cationic monomers of the polymer, the cationic monomer carries a positive charge at an appropriate pH, and the carboxylic acid carries a negative charge at the appropriate pH.  One would thusly be motivated to increase/decrease the amount of nonionic, sulfonic and cationic monomers in order to obtain a polymer that had appropriate ampholytic properties for the treatment compositions and formations for which the polymer was used.
Regarding the amounts of water, oil and polymer in the w/o emulsion, it is noted that the claim is drawn to the final treatment fluid.  Therein, the amount of water is not defined.  One will recognize that the amount of polymer in the final treatment solution depends on the amount of water therein.  Taking the 0.5 to 3 gallons per thousand gallons (of overall fluid, albeit not claimed), the 5-40 wt% polymer converts to a range of 0.0025-0.12 wt% polymer in the final treatment composition.  The amount of polymer added to the overall treatment fluid of Rey is 0.001-2% [0094], thus the amount of polymer in the final treatment fluid of Rey embraces and meets the requirements of the claims.  The elements of the water-in-oil emulsion such as the ratio of oil to water are 
Rey includes elements as set forth above.  Rey discloses the use of surfactants, but does not disclose that said surfactants are in the water phase of the emulsion or the use of inverting surfactants.  It is noted that in order for the water-phase polymer of Rey to impart friction reducing properties to Rey’s fluid, it must implicitly invert when added to the flowback water containing treatment fluid, otherwise the friction reducer would not impart any properties to the fluid.
Chatterji discloses treatment fluids for subterranean fluids comprising friction reducing polymers (title).  The friction reducing polymer is acrylamide based (abstract), thus similar in nature to that of Rey.  The fracturing fluid (the same use as the flowback fluid of Rey) maybe have dissolved salts therein, though high salt concentrations are not preferred (Column 2 line 62-Column 3 line 5), thus though a different base fluid than that of Rey, a similar effect in that the friction reducer is used in said fracturing fluid to reduce frictional forces.  Chatterji discloses the polymer is supplied to the fracturing fluid was an oil external (e.g. water-in-oil) emulsion (Column 5 line 43), the same type of emulsion used by Rey to introduce the friction reducer to the fluid therein.  The emulsion comprises water, a water-immiscible solvent and an emulsifier (e.g. surfactant) (Column 5 lines 45-50), the same base components of Rey.  The emulsifiers include tall oil fatty acids of diethanolamine, polyoxyethylene (5) sorbitan monooleate and sorbinate monooleate, the mixture of all three being disclosed both in Column 6 lines 15-23 but 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Rey the use of emulsifiers such as a combination of tall oil fatty acids of diethanolamine, polyoxyethylene (5) sorbitan monooleate and sorbinate monooleate, as taught by Chatterji, since it is recognized in the art of emulsifiers for water-in-oil friction reducers to be suitable for the intended use thereof.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Since these are the same surfactants used by Applicant, one expects them to reside in the same phase (e.g. the water phase) as Applicant.  
The emulsion of Chatterji may further include an inverter (Column 5 line 50).  The inverter facilitates the inverting of the emulsion upon addition to the treatment fluid so that the friction polymer can be released into the treatment fluid (Column 6 line 63-Column 7 line 15).  The inverter may be an ethoxylated C12-C16 alcohol (Column 7 lines 5-9) surfactant.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to include in Rey the use of inverting surfactants such as ethoxylated C12-C16 alcohols, as taught by Chatterji, in order to aid in releasing the friction reducing polymer to the treatment fluid.
Elements above thusly meet the water, TDS, cation, O/A ratio, oil continuous phase, hydrophobic liquid, distinct particles (e.g. the friction polymer is found in the 
Regarding claim 7, Rey discloses that the polymer has a viscosity at 0.5% by weight in 1N NaCl at 30C and pH of 7 of 5-50 dl/g, embracing and rendering obvious the property of claim 7.  Further since the polymer of Rey embraces that of the claims, the property must also be embraced therein.
Regarding claim 9, Chatterji discloses that emulsion may include inhibitors and salts (Column 5 line 50), wherein the salt adds stability to the emulsion (Column 6 line 39) and may be ammonium chloride (Column 6 line 42) and the inhibitor prevents premature polymerization of monomers (Column 6 lines 49-51) and may be 4-methoxyphenol (Column 6 lines 57-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Rey the use of an inhibitor such as ammonium chloride and/or a salt such as 4-methoxyphenol, as taught by Chatterji in order to improve the stability of the emulsion and/or prevent premature polymerization of monomers.
Use of ethoxylated C12-C16 alcohols is as above, thus elements above also meet the requirements of claim 9.
Regarding claim 10, Rey includes elements as set forth above.  Rey discloses the use of hydrophobic oils in the emulsion but does not disclose the species of such.  Chatterji includes elements as set forth above.  Chatterji discloses that suitable oils for the emulsion may be paraffin hydrocarbons, napthene hydrocarbons and mixtures 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to include in Rey the use of paraffin and napthene hydrocarbons, as taught by Chatterji, since these are recognized in the art of oil phases for water in oil emulsions for friction reducing polymers to be suitable for the intended use thereof.
Regarding claims 13 and 21, the wt% of the various monomers is a result effective variable, as set forth above.  Thus, the ratio requirements and charge excess of claims 13, 21 is embraced by Rey.

Claims 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rey as evidenced by '310 in view of Chatterji in further view of Blair (US 2003/0191030).
Rey and Chatterji include elements as set forth above.  Rey discloses the use of acrylamide friction reducing polymers that may include non-ionic (acrylamide), sulfonic (acrylamindomethylpropylsulfonic acid) and cationic monomers (acryloyloxyethyltrimethyl ammonium chloride).  Rey does not disclose the use of the elected species N,N-dimethylaminoethyl acrylate.
Blair discloses friction reducer dispersion polymers (title).  The polymers are used to decrease friction in aqueous treatment fluids, the same use of the polymers of Rey and Chatterji.  The polymers may include nonionic, anionic and cationic monomers (abstract), overlapping those species of Rey.  The cationic monomer may be dialkylaminoalkyl acrylates and methacrylates, and their salts [0015] and include dimethylaminoethyl methacrylate methyl chloride quaternary salt [0015], which meets 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Rey and Chatterji the use of dimethylaminoethyl methacrylate methyl chloride quaternary salt, as taught by Blair, since it is recognized in the art of cationic monomers for friction reducers to function equivalently to diallyldiethylammonium chloride.
Elements above meet the elected species requirements of claim 2 and since the monomer requirements are met the property requirements of claim 7 are deemed to be embraced by the reference.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rey as evidenced by '310 in view of Chatterji in further view of Reese (US 7482310).
Rey and Chatterji include elements as set forth above.  Rey discloses that the polymer used therein has a structure of Formula I wherein n in an integer from 10-10,000,000 [0062].  Rey further discloses a MW range of at least 10,000 and up to 1,000,000 [0068], however one can see that the n value and the MW therein do not add up, thus the Examiner does not take 1,000,000 as the highest MW possible for the 
Reese discloses the water-in-oil emulsions that are incorporated by reference into the disclosure of Rey.  Reese discloses these emulsions to decrease friction losses to the fluid (Column 13 lines 25-28), thus the polymers of Reese have the same friction reducing properties desired by Rey.  Reese discloses that the MW of the polymers may range from 10,000-50,000,000.  One can see that Formula 1 of Rey has a MW of at least 50 (e.g. 3 carbons, one oxygen, a second oxygen or a nitrogen, without taking R1, R2 into consideration, add up to over 50), thus this MW range is within the broad disclosure of Rey (e.g. 50 times 10,000,000, the largest n integer of Rey, is 50,000,000 the largest MW of Reese).  Reese teaches this MW range to be suitable for the intended use of friction reducing polymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Rey and Chatterji the use of a MW range from 10,000-50,000,000, as taught by Reese, since it is recognized in the art of MW for friction reducing polymers to be suitable for the intended use therein and/or because it is expected based on the overlapping nature of the range of Ray and the range of Reese to have functionally equivalent friction reducing properties over the entire breadth of MW taught by Reese.
Since the MW requirements of claim 6 are met, alternatively to the above, the properties of claim 7 are deemed embraced by the reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/Primary Examiner, Art Unit 1768